Exhibit 10.2

FIFTH JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to (i) that certain Intercreditor Agreement, dated as of
November 3, 2006 (as supplemented on the date hereof through the execution and
delivery of this Agreement and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as Intercreditor Agent (the
“Intercreditor Agent”), Wilmington Trust Company, as Trustee and as Collateral
Agent (the “Trustee”), Momentive Specialty Chemicals Holdings LLC (f/k/a Hexion
LLC) (“MSCH”), Momentive Specialty Chemicals Inc. (f/k/a Hexion Specialty
Chemicals, Inc.) (the “Company”), each subsidiary of the Company party thereto
(together with MSCH and the Company, the “Momentive Parties”), as supplemented
by (a) that certain Joinder and Supplement to Intercreditor Agreement, dated as
of January 29, 2010, among the Intercreditor Agent, the Trustee, Wilmington
Trust FSB, as a Senior-Priority Agent for the holders of the New Notes (as
defined therein) (the “Existing 1.5 Notes”), and the Momentive Parties, (b) that
certain Supplement to the Intercreditor Agreement, dated as of June 4, 2010,
among NL COOP Holdings LLC, the Intercreditor Agent and the Trustee, (c) that
certain Third Joinder and Supplement to Intercreditor Agreement, dated
November 5, 2010, among the Intercreditor Agent, the Trustee, Wilmington Trust
Company, as Second-Priority Agent for the holders of the New Notes (as defined
therein), the Momentive Parties and NL Coop Holdings LLC, and (d) that certain
Fourth Joinder and Supplement to Intercreditor Agreement, dated March 14, 2012,
among the Intercreditor Agent, the Trustee, Wilmington Trust, National
Association (as successor by merger to Wilmington Trust FSB), as Senior-Priority
Agent for the holders of the Existing 1.5 Notes, Wilmington Trust, National
Association, as Senior-Priority Agent for the New Notes (as defined therein)
(the “First Lien Notes”), and the Momentive Parties, (ii) (a) that certain
Indenture, dated as of November 3, 2006, by and among Hexion U.S. Finance Corp.
(the “U.S. Issuer”) and Hexion Nova Scotia Finance, ULC (the “Canadian Issuer”
and the Canadian Issuer, together with the U.S. Issuer, the “Issuers”), the
guarantors named therein and the Trustee (the “Second Secured Notes Indenture”),
and (b) that certain Indenture, dated as of November 5, 2010, by and among the
Issuers, the guarantors named therein and the Trustee (the “Subsequent Second
Secured Notes Indenture” and, the Subsequent Second Secured Notes Indenture,
together with the Second Secured Notes Indenture, the “Second Lien Indentures”),
and (iii) the indenture, dated as of January 29, 2010, by and among Hexion
Finance Escrow LLC, Hexion Escrow Corporation and Wilmington Trust FSB, as
trustee (as supplemented by the supplemental indenture, dated January 29, 2010,
by and among the Issuers, the guarantors party thereto and Wilmington Trust FSB,
as trustee, the “Base Indenture”), as supplemented by the second supplemental
indenture, to be entered into as of the date hereof (together with the Base
Indenture, the “New Indenture”), among the Issuers, the guarantors named therein
and Wilmington Trust, National Association (as successor by merger to Wilmington
Trust FSB), as trustee, pursuant to which the Issuers will issue an additional
$200,000,000 aggregate principal amount of 8.875% senior secured notes due 2018
(the “New Notes”). Capitalized terms used but not defined herein shall have the
meanings assigned in the Intercreditor Agreement.



--------------------------------------------------------------------------------

This Fifth Joinder and Supplement to the Intercreditor Agreement (this
“Agreement”), dated as of January 14, 2013 (the “Effective Date”), by and among
(i) Wilmington Trust, National Association (as successor by merger to Wilmington
Trust FSB), as Senior-Priority Agent for the holders of the 1.5 Notes (the “1.5
Notes Trustee”), (ii) Wilmington Trust, National Association, as Senior-Priority
Agent for the First Lien Notes, (iii) the Intercreditor Agent, (iv) Wilmington
Trust Company, as Trustee and Collateral Agent and as Second-Priority Agent,
(v) MSCH, (vi) the Company and (vii) each Subsidiary of the Company listed on
Schedule I hereto, has been entered into to (A) with respect to the Liens
securing certain Obligations as set forth below, to confirm and evidence that
such Liens shall, for purposes of the Intercreditor Agreement, be equal and
ratable with all Liens on the Common Collateral securing any other Senior Lender
Claims and (B) for certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The 1.5 Notes Trustee hereby acknowledges and agrees that it shall act as
Senior-Priority Agent under the Intercreditor Agreement on behalf of the holders
of the New Notes.

B. The New Indenture has been designated by the Company and the Issuers as being
included in the definition of “Credit Agreement” set forth in each of the Second
Lien Indentures, which designation shall be irrevocable until such time as all
Liens securing the New Notes have been released pursuant to Section 11.03 of the
New Indenture (and any purported revocation of such designation prior to such
time shall be ineffective for all purposes of the Intercreditor Agreement). The
New Indenture, the New Notes, the Security Documents (as defined in the New
Indenture), and any related document or instrument executed and delivered
pursuant to any of the foregoing shall constitute “Senior Credit Documents” as
defined in each of the Second Lien Indentures.

C. The Liens securing the Obligations under the New Notes, the New Indenture and
any other document or agreement entered into pursuant thereto granted pursuant
to the Security Documents have been designated by the Company and the Issuers as
having been incurred pursuant to clause (8) of the definition of “Permitted
Liens” set forth in each of the Second Lien Indentures, which designation shall
be irrevocable until such time as all Liens securing the New Notes have been
released pursuant to Section 11.03 of the New Indenture (and any purported
revocation of such designation prior to such time shall be ineffective for all
purposes of the Intercreditor Agreement). The Obligations under the New
Indenture and any other document or agreement entered into pursuant thereto
constitute First-Lien Indebtedness (which First-Lien Indebtedness, for the
avoidance of doubt, also constitutes Future First-Lien Indebtedness) and Senior
Lender Claims.

 

2



--------------------------------------------------------------------------------

D. The Liens on the Common Collateral securing such Senior Lender Claims shall
have priority over and be senior in all respects to all Liens on the Common
Collateral securing any Second-Priority Claims on the terms set forth in the
Intercreditor Agreement and, subject to the terms of any other applicable
intercreditor agreement (including that certain Intercreditor Agreement, dated
as of January 29, 2010 (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “1.5 Lien
Intercreditor Agreement”)), then in effect, shall be equal and ratable with all
Liens on the Common Collateral securing any other Senior Lender Claims.

E. So long as the Discharge of Senior Lender Claims has not occurred and subject
to the terms of any other applicable intercreditor agreement (including the 1.5
Lien Intercreditor Agreement) then in effect, the Common Collateral or proceeds
thereof received in connection with the sale or other disposition of, or
collection on, the Common Collateral upon the exercise of remedies shall be
applied by the Intercreditor Agent ratably to the Senior Lender Claims and, with
respect to each class of Senior Lender Claims, in such order as is specified in
the relevant Senior Lender Documents until the Discharge of Senior Lender Claims
has occurred.

F. Except as expressly provided herein, in the Intercreditor Agreement or in any
Senior Lender Documents, the 1.5 Notes Trustee is acting in the capacity of
Senior-Priority Agent solely with respect to the Senior Lender Claims owed to
the 1.5 Notes Trustee and the holders of the New Notes issued pursuant to the
New Indenture. For the avoidance of doubt, the provisions of Article VII of the
New Indenture applicable to the 1.5 Notes Trustee thereunder shall also apply to
the 1.5 Notes Trustee acting under or in connection with the Intercreditor
Agreement.

G. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

H. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

JPMORGAN CHASE BANK, N.A.,

as Intercreditor Agent

By:   /s/ Peter S. Predun   Name: Peter S. Predun   Title:   Executive Director

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as a Senior-Priority Agent for holders of

the First Lien Notes

By:   /s/ Jane Schweiger   Name: Jane Schweiger   Title:   Vice President

 

WILMINGTON TRUST, NATIONAL ASSOCIATION (as successor by merger to Wilmington
Trust FSB),

as a Senior-Priority Agent for holders of

the 1.5 Notes

By:   /s/ Jane Schweiger   Name: Jane Schweiger   Title:   Vice President

 

WILMINGTON TRUST COMPANY,

as Trustee and Collateral Agent and as

Second-Priority Agent

By:   /s/ W. Thomas Morris, II   Name: W. Thomas Morris, II   Title:   Vice
President

 

[Signature Page for Fifth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt  

Title:   Vice President and Corporate

            Secretary

 

MOMENTIVE SPECIALTY CHEMICALS INC. By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt  

Title:   Vice President and Corporate

            Secretary

 

BORDEN CHEMICAL FOUNDRY, LLC By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary

 

MOMENTIVE SPECIALTY CHEMICALS INVESTMENTS INC. By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt  

Title:   Vice President and Corporate

            Secretary

 

MOMENTIVE INTERNATIONAL INC. By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary

 

MOMENTIVE CI HOLDING

COMPANY (CHINA) LLC

By: Lawter International Inc., as sole managing member

By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary

 

[Signature Page for Fifth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

HEXION U.S. FINANCE CORP. By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary

 

HSC CAPITAL CORPORATION By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary

 

LAWTER INTERNATIONAL INC. By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary

 

OILFIELD TECHNOLOGY GROUP, INC. By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt  

Title:   Vice President and Corporate

            Secretary

 

NL COOP HOLDINGS LLC

By: Momentive Specialty Chemicals Inc., as sole member

By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt  

Title:   Vice President and Corporate

            Secretary

 

[Signature Page for Fifth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Borden Chemical Foundry, LLC

Momentive Specialty Chemicals Investments Inc.

Momentive International Inc.

Momentive CI Holding Company (China) LLC

Hexion U.S. Finance Corp.

HSC Capital Corporation

Lawter International Inc.

Oilfield Technology Group, Inc.

NL COOP Holdings LLC